Title: From George Washington to Major General William Heath, 2 January 1778
From: Washington, George
To: Heath, William



Dear sir.
Head Quarters Valley Forge Jany 2d 1778.

Captain Hopkins of Colonel Moylans Light Dragoons goes to Boston to procure Cloathing & accoutrements for the Regiment against the ensuing Campaign. As the prices of many articles have risen from there being too great a number of Bidders, I have directed the Captain, if there are any Persons Purchasing for the Continent not to interfere with them, but, to apply to them for such articles as he may want; I have also directed him particularly, in his Instructions, to see Major Blackden (who has similar orders) and fix on a Line for their proceedings, that they may not raise difficulties to each other. The Captain will send the articles that he may get, either made, up or not, as he finds most

advantageous to the Regiment. There will be several things, as Boots, Sadlery, &c. for which he must contract himself, to Pay for which, I desire you will furnish him with Money. If the Continental Agents should not have the articles of Cloathing proper for Captain Hopkins, he is in that case to procure them on the best terms he can, & you will also be pleased to furnish him with money for the amount. We have found so many advantages from Cavalry in the course of this Campaign, that I am determined to augment them as much as possible against the next, and enable them to take the Field in a respectable manner. I therefore hope you will give Capt. Hopkins, your countenance, and every assistance in your Power. I am Dear Sir your most Obet Servt

Go: Washington

